STATE OF MINNESOTA
                                   IN SUPREME COURT                          June 25, 2014

                                         ADM04-8001
                                         ADM09-8009


 ORDER ADOPTING AMENDMENTS TO THE MINNESOTA
 GENERAL RULES OF PRACTICE RELATED TO SUBMISSION OF
 CONFIDENTIAL INFORMATION


        The eCourt Steering Committee has recommended amendments to the

 Minnesota Rules of Civil Procedure and the General Rules of Practice for the District

 Courts related to the submission of confidential information in pleadings or other

 documents filed with the district courts. By order filed March 28, 2014, this court

 solicited comments on the proposals.           The court has reviewed the proposed

 amendments and the comments and is fully advised in the premises.

        IT IS HEREBY ORDERED THAT:

       1.     The attached amendments to the General Rules of Practice for the District

Courts be and the same are hereby adopted effective July 1, 2014, and shall apply to all

actions or proceedings pending on the effective date and those filed thereafter.

       2.     The Advisory Committee on the General Rules of Practice shall review the

May 30, 2014, comments submitted by the Hon. Frank Connolly, chair of the Advisory

Committee on the Rules of Civil Procedure, and consider adding an admonition and

commentary to Minn. Gen. R. Prac. 11 regarding confidential and sensitive information in

court filings. The Advisory Committee on the General Rules of Practice is directed to report



                                               1
to the court, with any proposed comments or other matter in response to Judge Connolly’s

comment, by December 31, 2014.

        3.    The Advisory Committee on the Rules of Civil Procedure shall consider the

eCourt Steering Committee’s proposed amendments to Minn. R. Civ. P. 5 that were attached

to the March 28, 2014, order of this Court, and the comments submitted in response thereto,

and shall report to this court on any recommended amendments to the rules by December 31,

2014.

        4.    To the extent possible, the advisory committees on the Rules of Civil Procedure

and the General Rules of Practice shall keep each other apprised of their efforts relating to

Minn. R. Civ. P. 5 and Minn. Gen. R. Prac. 11.

        Dated: June 25, 2014

                                                  BY THE COURT:


                                                    /s/

                                                  Lorie S. Gildea
                                                  Chief Justice




                                              2
                Minnesota General Rules of Practice for the District Courts

          TITLE I. RULES APPLICABLE TO ALL COURT PROCEEDINGS

                     RULE 11. Submission of Confidential Information

Rule 11.01    Definitions

       The following definitions apply for the purposes of this rule:

        (a)      “Restricted identifiers” shall mean the following numbers of a party or
other person: complete or partial social security number, complete or partial employer
identification number, and financial account numbers other than the last four numbers of a
financial account number that is not also a social security number of a party or other person.

       (b)      “Financial source documents” means income tax returns, W-2 forms and
schedules, wage stubs, credit card statements, financial institution statements, check
registers, and other financial information deemed financial source documents by court
order.

Rule 11.02       Restricted Identifiers

        (a) Pleadings and Other Documents Submitted by a Party. No party shall submit
restricted identifiers on any pleading or other document that is to be filed with the court
except:
               (1)    on a separate form entitled Confidential Information Form (see Form
                      11.1 as published by the state court administrator) filed with the
                      pleading or other document; or
               (2)    on Confidential Sealed Financial Source Documents under Rule 11.03.

The parties are solely responsible for ensuring that restricted identifiers do not
otherwise appear on the pleading or other document filed with the court. The court
administrator will not review each pleading or document filed by a party for compliance
with this rule. The Confidential Information Form (Form 11.1) shall not be accessible to
the public.

        (b) Records Generated by the Court. Restricted identifiers maintained by the court
in its register of actions (i.e., activity summary or similar information that lists the title,
origination, activities, proceedings and filings in each case), calendars, indexes, and
judgment docket shall not be accessible to the public. Courts shall not include restricted


                                               1
identifiers on judgments, orders, decisions, and notices except on the Confidential
Information Form (Form 11.1), which shall not be accessible to the public.

Rule 11.03 Sealing Confidential Financial Source Documents

Financial source documents shall be submitted to the court under a cover sheet
designated “Confidential Sealed Financial Source Documents” and substantially in the
form set forth as Form 11.2 as published by the state court administrator. Financial
source documents submitted with the required cover sheet are not accessible to the
public except to the extent that they are admitted into evidence in a testimonial hearing or
trial or as provided in Rule 11.05 of these rules. The cover sheet or copy of it shall
be accessible to the public. Statements from a permanently closed (also known as
“charged off”) credit card or financial institution account that has been identified as a
closed account in the related pleading need not be submitted as a confidential
financial source document under rule 11.03 of these rules unless desired by the filing
party or as directed by the court. Financial source documents that are not submitted
with the required cover sheet and that contain restricted identifiers are accessible to the
public, but the court may, upon motion or on its own initiative, order that any such
financial source document be confidential sealed.

         ****

Rule 11.05   Procedure for Req uesting Access to Sealed Confidential Financial
             Source Documents

       (a)     Motion. Any person may file a motion, supported by affidavit showing
good cause, for access to Confidential Sealed Financial Source Documents or portions of
the documents. Written notice of the motion shall be required.

       (b)      Waiver of Notice. If the person seeking access cannot locate a party to
provide the notice required under this rule, after making a good faith reasonable effort to
provide such notice as required by applicable court rules, an affidavit may be filed with
the court setting forth the efforts to locate the party and requesting waiver of the notice
provisions of this rule. The court may waive the notice requirement of this rule if the
court finds that further good faith efforts to locate the party are unlikely to be
successful.

       (c)      Balancing Test. The court shall allow access to Confidential Sealed
Financial Source Documents, or relevant portions of the documents, if the court finds that
the public interest in granting access or the personal interest of the person seeking access
outweighs the privacy interests of the parties or dependent children. In granting access the
court may impose conditions necessary to balance the interests consistent with this rule
court.


                                              2